The term of court at which appellant was tried adjourned September 28, 1912. He did not enter into a recognizance during term time, but after the adjournment of court undertook to perfect his appeal by entering into an appeal bond. This being a conviction for a misdemeanor, the appeal bond confers no jurisdiction on this court. Herron v. State, 27 Tex. 377
[27 Tex. 377]; Jones v. State, 1 Texas Crim. App., 485; Arnold v. State, 3 Texas Crim. App., 437.
The appeal is dismissed.
Dismissed. *Page 317